In re application of							:
Domingues		
									:	DECISION ON
Serial No. 15/735,668						:	PETITION

Filed:	December 12, 2017						:
For: FOOD PROTEIN GEL MATRIX GLUTEN ANALOG

This is a decision on the Petition under 37 CFR 1.181 filed on March 1, 2021 to enter the amendment filed on January 29, 2021.  An Advisory Action was mailed on February 26, 2021. 

The Examiner issued a Final Office Action on December 1, 2020 rejecting claim 10 based on 35 USC 112, rejected claim 22 based on prior art and objected to the spelling of “xanthan” in claim 22.  The Applicants After Final Amendment amended claim 22 to correct the spelling of “xanthan” and placed claim 22 in independent form. The Examiner issued an Advisory Action  denying entry of the Amendment on the grounds that placing claim 22 into independent form required further consideration.

Once a final rejection that is not premature has been entered in an application, applicant or patent owner no longer has any right to unrestricted further prosecution. This does not mean that no further amendment or argument will be considered. Any amendment that will place the application either in condition for allowance or in better form for appeal may be entered. Also, amendments filed after a final rejection, but before or on the date of filing an appeal, complying with objections or requirements as to form are to be permitted after final action in accordance with 37 CFR 1.116(b). 

Claim 22 by being rewritten in independent format does not change the scope of claim 22. It is not clear from the record how having claim 22 in independent form requires further consideration 

DECISION

The petition is GRANTED. 

 



/Timothy H. Meeks/
___________      
Timothy H. Meeks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

wk

DIEDERIKS &WHITELAW, PLC13885 Hedgewood Dr., Suite 317Woodbridge VA 22193-7932